J. H. Gillis, J.
This is an appeal from an order of the common pleas court of the city of Detroit setting aside a default judgment. The order is interlocutory and under GCR 1963, 801.3 this Court has no jurisdiction to hear this appeal. Appeals from interlocutory orders of the common pleas court are appealed by leave to the circuit court. GCR 1963, 806.1. See 3 Honigman and Hawkins, Michigan Court Rules Annotated (2d ed), pp 448, 449, for discussion of this question.
Dismissed. No costs, appellees having failed to file a brief.
Watts, P. J., and Burns, J., concurred.